Abatement Order filed July 18, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00046-CR
                                ____________

                    ERIC DEMOND DOUGLAS, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 174th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1122749


                          ABATEMENT ORDER

      This is an out-of-time appeal granted by the Texas Court of Criminal
Appeals. The reporter’s record in this case was due March 1, 2013. See Tex. R.
App. P. 35.1. On May 06, 2013, B.J. Orsack filed 3 volumes of reporter’s record
and advised the court that Wong Lee, a substitute court reporter, reported the plea
proceedings on July 11, 2008. On May 30, 2013, this court ordered Wong Lee to
file the record within 30 days. The record was not filed. On July 17, 2013, the
court again ordered Wong Lee to file the record within 30 days. The record has not
been filed with the court, and Wong Lee has not responded to this court’s orders.

      The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. See Tex. R. App. P. 35.3(c). Because the reporter’s
record has not been filed timely as ordered, we issue the following order.

      We direct the judge of the 174th District Court to conduct a hearing at
which Wong Lee, appellant’s counsel, and appellee’s counsel shall participate (a)
to determine the reason for failure to file the record; (b) to establish a date certain
when the reporter’s record will be filed, and (c) to make findings as to whether the
court reporter should be held in contempt of court for failing to file the reporter’s
record timely as ordered. We order the court to prepare a record, in the form of a
reporter’s record, of the hearing. The judge shall make findings of fact and
conclusions of law, and shall order the trial clerk to forward to this court a
supplemental clerk’s record containing the findings and conclusions. The hearing
record and supplemental clerk’s record shall be filed with the clerk of this court
within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. If the court reporter files
the record prior to the date set for the hearing, the appeal will be reinstated
and the trial court need not hold a hearing.

                                   PER CURIAM




                                            2